Name: Commission Regulation (EU) 2018/1793 of 20 November 2018 approving amendments to the technical file of a geographical indication for a spirit drink listed in Annex III to Regulation (EC) No 110/2008 resulting in changes to its main specifications (Ã¢ Ron de GuatemalaÃ¢ (GI))
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  America;  consumption
 Date Published: nan

 21.11.2018 EN Official Journal of the European Union L 294/1 COMMISSION REGULATION (EU) 2018/1793 of 20 November 2018 approving amendments to the technical file of a geographical indication for a spirit drink listed in Annex III to Regulation (EC) No 110/2008 resulting in changes to its main specifications (Ron de Guatemala (GI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (1), and in particular Article 17(8) and Article 21 thereof, Whereas: (1) The Commission examined the application of the AsociaciÃ ³n Nacional de Fabricantes de Alcoholes y Licores (ANFAL) for approval of amendments to the technical file of the geographical indication Ron de Guatemala, registered under Regulation (EC) No 110/2008 (2), in accordance with Article 17(5) of that Regulation. (2) Having concluded that the application complies with Regulation (EC) No 110/2008, the Commission published the amendment application in the Official Journal of the European Union (3) pursuant to Article 17(6) of that Regulation. (3) As no statement of opposition under Article 17(7) of Regulation (EC) No 110/2008 has been received by the Commission, the amendments to the technical file should be approved in accordance with Article 17(8) of that Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the technical file published in the Official Journal of the European Union regarding the name Ron de Guatemala (GI) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 13.2.2008, p. 16. (2) Commission Regulation (EU) No 97/2014 of 3 February 2014 amending Annex III to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (OJ L 33, 4.2.2014, p. 1). (3) OJ C 317, 23.9.2017, p. 6.